Citation Nr: 0019966	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  95-38 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $15,447.33.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran had active service from December 1952 to December 
1954.  He died in April 1988; the appellant is his widow.  
This appeal arises from a January 1995 decision of the 
Committee on Waivers and Compromises (Committee) of the New 
York, New York RO.

The Board notes that the appellant was scheduled for a 
hearing before the Board at the RO in July 2000; however, she 
failed to report to the hearing.


REMAND

The overpayment in this case was created as a result of the 
fact that the appellant was paid improved death pension 
benefits on the basis that her countable income was actually 
greater than what the RO had been led to believe.  In a 
statement received in April 1993, the appellant requested a 
waiver of recovery of the indebtedness charged and the matter 
was thereby referred to the Committee for further action.

The Board must first determine whether the debt at issue was 
properly created.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has concluded that it is 
improper to adjudicate an application for waiver without 
first determining the lawfulness of the debt asserted.  See 
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  To that end, 
the Board notes that the appellant submitted a statement from 
her dentist showing $2,500 in unreimbursed medical expenses 
paid for dental work in 1989.  However, the evidence of 
record does not show that the RO reviewed the appellant's 
countable income in light of this information.  As the 
determination of the proper creation of the overpayment is 
relevant to the appellant's request for waiver of that 
overpayment, the RO should prepare an audit that considers 
the information from the appellant.

Moreover, in denying the appellant's request for waiver of 
recovery of the debt at issue, the Committee indicated that, 
in April 1992, the appellant provided copies of her 1989 
federal and state tax returns.  The Committee also indicated 
that, in July 1992, the appellant's bank provided statements 
of the appellant's interest income for 1990 and 1991.  
Although the appellant has not contested this additional 
income, a review of the claims folder shows that her tax 
returns and bank statements are not of record.  The missing 
documentation referenced by the RO should be associated with 
the claims folder.

Furthermore, the Board notes that a January 1995 decision by 
the Committee denied the appellant's claim for waiver of 
recovery of an overpayment in the amount of $15,447.33 on the 
basis of "a finding of fraud" on the part of the appellant; 
however, the Committee decision went on say that "[b]eyond 
receipt of benefits there was no unjust enrichment or change 
in position."  Additionally, in the statement of the case, 
which was issued in July 1995, the RO indicated in its 
reasons for decision that the appellant "was at fault" in 
the creation of the debt.  The RO further noted that "[t]his 
action constitutes misrepresentation to the Department of 
Veterans Affairs."  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board must make a 
determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Board finds that the 
RO must clarify under what basis the appellant's request for 
waiver was denied, that is, either under the equity and good 
conscience standard which contemplates several elements to 
include fault, undue financial hardship, and unjust 
enrichment, or under one of the elements that automatically 
precludes the granting of waiver-fraud, misrepresentation, 
or bad faith.

In addition, according to 38 C.F.R. § 19.29, a statement of 
the case must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  It 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination, and 
the determination and reasons for the determination of the 
agency of original jurisdiction with respect to which 
disagreement has been expressed.  In the present case, it is 
evident that the statement of the case is inadequate as it 
does not contain a summary of the laws and regulations 
pertaining to waiver of recovery of overpayments.  The RO 
must furnish the appellant with a supplemental statement of 
the case that corrects this procedural defect and gives her 
adequate notice of the decision and the reasons for that 
decision together with an accurate recitation of the law 
which provides the basis for that decision.

Finally, the record shows that the appellant has not 
submitted a financial status report since submitting her 
request for a waiver in 1994.  It would be useful to obtain a 
current financial status report in this case. 

Under the circumstances of this case, further assistance is 
required.  Accordingly, the case is REMANDED to the RO for 
the following action:

1.  The RO should associate with the 
claims folder copies of the appellant's 
federal and state income tax returns for 
1989 and bank statements from Greater New 
York Savings Bank, which note the 
appellant's interest income for 1990 and 
1991.

2.  Thereafter, the RO should prepare an 
audit, setting forth the period of the 
overpayment at issue, the amounts due and 
paid to the appellant, the amounts of 
income considered in determining pension 
entitlement, and any medical expenses 
used to reduce countable income.  All 
income and expenses used to reduce 
countable income should be itemized in 
the report.  Once compiled, the audit 
report must be associated with the claims 
folder, and a copy must be sent to the 
appellant.

3.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

4.  Thereafter, the claim should be 
reviewed by the RO's committee on 
waivers.  If it is determined that the 
claim should be denied, it should be 
specifically stated for the record 
whether the basis for the denial was a 
finding of fraud, misrepresentation or 
bad faith or whether the denial was based 
on the equity and good conscience 
standard.  A supplemental statement of 
the case (SSOC) that accurately reflects 
the reasons for the decision and contains 
a recitation of the applicable laws and 
regulations insofar as claims for waiver 
of recovery of overpayments are 
concerned, to include 38 U.S.C.A. § 5302 
(West 1991) and 38 C.F.R. § 1.965, should 
then be provided to the appellant.  The 
appellant should be given the opportunity 
to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


